DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 09/24/2020 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 2, 5, 6, 9, 10, & 17 are objected to because of the following informalities:  
	a.	In claim 2, line 2, the recitation of “inflatable balloon has diameter” should instead recite --inflatable balloon has a diameter-- for grammatical reasons.  
b.	In claim 5, line 1, the recitation of “and comprising” should instead recite --further comprising--.  
c.	In claim 6, line 1, the recitation of “and comprising” should instead recite --further comprising--.  
d.	In claim 9, line 2, the recitation of “inflatable balloon has diameter” should instead recite --inflatable balloon has a diameter-- for grammatical reasons.  
e.	In claim 10, line 1, the recitation of “and comprising” should instead recite --further comprising--.  
f.	In claim 17, lines 6-7, the recitation of “toroidal-like portion” should instead recite -- toroidal-like surface portion-- to be consistent with the prior recitation in the claim.  
g.	In claim 17, line 7, the recitation of “hemisphere like portion” should instead recite --hemisphere-like surface portion -- to be consistent with the prior recitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 17 recites the limitation “the at least one coil being disposed on the compound curved surface of both the toroidal-like portion and hemisphere-like portion of the balloon” (emphasis added) in lines 5-7.  This recitation renders the claim indefinite, as it is not clear how many compound curved surfaces are required for the claimed balloon.  More particularly, independent claim 16 (from which claim 17 depends) recites that the balloon has “a compound curved surface of revolution about the longitudinal axis,” thereby indicating that the balloon has a single compound curved surface.  Claim 17, however, then recites that both the toroidal-like portion (of the balloon) and the hemisphere-like portion (of the balloon) have a compound curved surface, thereby apparently indicating that more than one compound curved surface is required.  As such, the precise geometry required of the claimed balloon is not clear.  Clarification is required.    
7.	Claim 18 recites the limitation “an electrode” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the recited “an electrode” is intended to be one of the “one or more electrodes” recited in independent claim 16 (from which claim 18 depends), or a separate electrode that is provided in addition to the “one or more electrodes” of claim 16.  Clarification is required. 
8.	Claim 19 recites the limitation “an electrode” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the recited “an electrode” is intended to be one of the “one or more electrodes” recited in independent claim 16 (from which claim 19 depends), or a separate electrode that is provided in addition to the “one or more electrodes” of claim 16.  Clarification is required. 
9.	Claim 20 is rejected as ultimately depending from a claim (claim 19) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 8, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .S. Patent Application No. 2010/0204560 to Salahieh et al. (“Salahieh”).  
12.	Regarding claim 8, Salahieh discloses a catheter, comprising: 
an inflatable balloon [expandable membrane/balloon (34) - ¶’s [0077]-[0079]; FIGS. 1A-1B; see also ¶’s [0118]-[0119], [0140]; FIGS. 23A-23H] for insertion into an organ of a patient [e.g., ¶’s [0074], [0075], [0159]]; 
one or more electrodes, disposed on a surface of the inflatable balloon [one or more electrodes (6) - ¶’s [0077]-[0079]; FIGS. 1A-1D; see also FIGS. 23A-23H] and configured to be placed in contact with tissue of the organ [e.g., ¶[0118]], and to perform at least one of: 
(i) sensing one or more electrical signals from the tissue [e.g., ¶’s [0074], [0076], [0110], [0111], [0153]-[0155]], and 
(ii) applying one or more ablation pulses to the tissue [e.g., ¶’s  [0074, [0076], [0104], [0110], [0111], [0153]-[0155]]; and 
one or more thermocouples, which are coupled to the surface of the inflatable balloon for sensing the temperature of the tissue [¶’s [0114]-[0116]].13.	Regarding claim 10, Salahieh further discloses a flexible printed circuit board (PCB) [flex circuit (89) - ¶[0077]] wrapped around the surface of the inflatable balloon [see ¶[0077] (“The flex circuit 89 as shown in FIG. 1C can be wrapped around an expandable membrane, such as a balloon (see FIG. 23G or 23H)…”)].14.	Regarding claim 11, Salahieh further discloses wherein the one or more electrodes [(6)] and the one or more thermocouples are connected to electrical traces of the flexible PCB [e.g., ¶’s [0096], [0114]].
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of U.S. Patent Application Publication No. 2017/0333125 to Lepak et al. (“Lepak”).
18.	Regarding claim 9, Salahieh discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	While Salahieh further discloses that the inflatable balloon (34) can be expanded to a range of diameters [see ¶[0133] (“The membrane 34 having an expandable structure as described above can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures”)], Salahieh does not explicitly disclose: 
wherein the inflatable balloon has [a] diameter smaller than 10 mm at an inflated position.
Examiner notes that one skilled in the art would readily appreciate that the diameter of the balloon, in an inflated position, would depend (and vary) based on the diameter of the cavity/space in which the inflatable balloon has been inserted (and inflated such that it contacts tissue).  Further, the claim does not require that the “inflated position” be a fully inflated position.
Nonetheless, Lepak, in a similar field of endeavor, teaches diagnostic and therapeutic medical devices and methods that include an elongate shaft, a balloon, a plurality of electrodes carried by the balloon, and electronics to electrically connect the electrodes to a proximal end of the shaft [Lepak, Abstract].  Lepak further teaches an embodiment wherein an expandable balloon may include any number of exemplary diameters when inflated [FIG. 51B] including diameters less than 10 mm [see ¶[0231] (“Exemplary diameters for compact balloon 5801 (and any compact balloons herein) can be in the range of 5 mm to 20 mm, such as 5 mm, 6 mm, 7 mm, 8 mm, 9 mm, 10 mm, 11 mm, 12 mm, 13 mm, 14 mm, 15 mm, 16 mm, 17 mm, 18 mm, 19 mm, and 20. In some embodiments the balloon has a diameter between 8 mm and 20 mm, or 8 mm and 18 mm, or 8 mm and 15 mm”)].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salahieh such that the inflatable balloon has a diameter, at an inflated position, suitable for effective diagnostic and/or therapeutic treatment in whatever body cavity/lumen/etc. it is to be used, including any art-recognized diameters employed by similar devices, such as, e.g., a diameter smaller than 10 mm at an inflated position, as taught by Lepak, since such a modification amounts merely to the application of a known inflation diameter, recognized as part of the ordinary capabilities of one skilled in the art (as shown by Lepak), and of ordinary skill in the art would have been capable of applying such known inflation diameters to the known device of Salahieh, and the results (inflating the balloon to an appropriate diameter during use) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

19.	Claims 1, 4-7, & 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of U.S. Patent Application Publication No. 2021/0022803 to Olson et al. (“Olson”).
20.	Regarding claim 1, Salahieh teaches a catheter, comprising: 
an inflatable balloon [expandable membrane/balloon (34) - ¶’s [0077]-[0079]; FIGS. 1A-1B; see also ¶’s [0118]-[0119], [0140]; FIGS. 23A-23H] for insertion into an organ of a patient [e.g., ¶’s [0074], [0075], [0159]]; 
one or more electrodes, disposed on a surface of the inflatable balloon [one or more electrodes (6) - ¶’s [0077]-[0079]; FIGS. 1A-1D; see also FIGS. 23A-23H] and configured to be placed in contact with tissue of the organ [e.g., ¶[0118]], and to perform at least one of: 
(i) sensing one or more electrical signals from the tissue [e.g., ¶’s [0074], [0076], [0110], [0111], [0153]-[0155]], and 
(ii) applying one or more ablation pulses to the tissue [e.g., ¶’s  [0074, [0076], [0104], [0110], [0111], [0153]-[0155]]; and 
a [SENSOR] [one or more sensors (90) - ¶’s [0114]-[0116]], which is disposed on the surface of the inflatable balloon [¶’s [0114]-[0116]], and is configured to output a signal indicative of at least one of: 
(i) a temperature of the tissue [one or more temperature sensors (90) - see ¶[0114] (“One or more temperature sensors 90 can be mounted directly on the flex circuit 89 adjacent or over the electrodes 6 to provide feedback during use of tissue temperature such that power, current, duty cycle can be modulated and maintained within a specified temperature or temperature range. The temperature sensors 90 considered herein can include surface mount thermistors, thermocouples or other resistance temperature detectors or platinum resistance thermometers”)], and 
(ii) a magnetic field indicative of a position of the catheter in the organ.
	COIL
	While Salahieh teaches that an example of a temperature sensor (90) may include a resistance temperature detector [see ¶[0114]], Salahieh does not explicitly teach the shape of the sensor.  As such, Salahieh fails to teach that the sensor comprises a “coil.”  
	Olson, in a similar field of endeavor, teaches a medical device including electrodes and/or temperature sensors used to perform therapeutic and/or diagnostic functions in regard to the body [¶[0036]].  Olson teaches that the temperature sensor can be any type of temperature sensor, including thermistors, resistance temperature detectors, electrical thermometers, bimaterial thermometers, etc. [see ¶[0050], and that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [see ¶[0094]].  As broadly as claimed, a serpentine trace comprises a “coil” [NOTE:  this interpretation is consistent with Applicant’s specification which defines a “coil” as a spiral-shaped or serpentine-shaped trace - see Applicant’s published application (U.S. 2022/0087737) at e.g., ¶[0011] (“forming the coil includes printing a spiral-shaped trace or a serpentine-shaped trace”)].  
Accordingly, given that Salahieh explicitly teaches that the sensor (90) may comprise a resistance temperature detector [Salahieh, ¶[0114]], and that Olson teaches that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [Olson, ¶0094]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salahieh such that temperature sensor (90) comprises a resistance temperature detector comprised of a metallic trace printed in a serpentine geometry (a “coil”), since such a modification amounts merely to the substitution of one known resistance temperature detector shape/geometry for another, yielding predictable results (detecting temperature) to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
21.	Regarding claim 4, the combination of Salahieh and Olson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Salahieh (as modified) further teaches wherein the coil comprises a resistance temperature detector (RTD), which is configured to output the signal indicative of the temperature of the tissue [see ¶[0114]]. 22.	Regarding claim 5, the combination of Salahieh and Olson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Salahieh further teaches one or more thermocouples, which are coupled to the surface of the inflatable balloon, and are configured to output an additional signal indicative of the temperature of the tissue [¶’s [0114]-[0116]].23.	Regarding claim 6, the combination of Salahieh and Olson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Salahieh further teaches a flexible printed circuit board (PCB) [flex circuit (89) - ¶[0077]] wrapped around the surface of the inflatable balloon [see ¶[0077] (“The flex circuit 89 as shown in FIG. 1C can be wrapped around an expandable membrane, such as a balloon (see FIG. 23G or 23H)…”)].24.	Regarding claim 7, the combination of Salahieh and Olson teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Salahieh further teaches wherein the one or more electrodes [(6)] and the coil [RTD (90) as modified] are connected to electrical traces of the flexible PCB [e.g., ¶’s [0096], [0114]].25.	Regarding claim 12, Salahieh teaches a method for producing a catheter, the method comprising: 
receiving a flexible substrate [flex circuit (89) - ¶’s [0077], [0083]] comprising electrical interconnections [conductive materials of conductive layer (96) - see ¶[0087]] formed on a first layer [conductive layer (96) - ¶’s [0077], [0083], [0087]]; 
forming, on a second layer [conductive pad (59) - ¶’s [0077], [0078], [0083]] of the flexible substrate [(89)], a [SENSOR] [one or more sensors (90) - ¶’s [0114]-[0116]], and connecting ends of the [SENSOR] to the electrical interconnections [NOTE: Salahieh teaches that sensors (90) can be mounted on the flex circuit in a manner similar to electrodes (6) (e.g., ¶’s [0114]-[0116]) which are taught as being electrically coupled to the flex circuit via the conductive pad (59) - see ¶’s [0077], [0078], [0083], [0089], [0090]]; 
coupling one or more electrical devices [one or more electrodes (6) - ¶’s [0077]-[0079]; FIGS. 1A-1D; see also FIGS. 23A-23H] to the flexible substrate [(89)] and connecting the electrical devices to the electrical interconnections [see ¶’s [0077], [0078], [0083], [0089], [0090]]; and 
wrapping the flexible substrate around an inflatable balloon [expandable membrane/balloon (34) - ¶’s [0077]-[0079]; FIGS. 1A-1B; see also ¶’s [0118]-[0119], [0140]; FIGS. 23A-23H] [see ¶[0077] (“The flex circuit 89 as shown in FIG. 1C can be wrapped around an expandable membrane, such as a balloon (see FIG. 23G or 23H)…”)], and coupling the inflatable balloon [(34)] to a distal end of a shaft of the catheter [¶’s [0143]-[0149]; FIGS. 27A-27C].
COIL
	While Salahieh teaches that an example of sensor (90) may comprise a resistance temperature detector [see ¶[0114]], Salahieh does not explicitly teach the shape of the sensor.  As such, Salahieh fails to teach that the sensor comprises a “coil,” and therefore fails to teach the following emphasized limitations:  
forming, on a second layer of the flexible substrate, a coil, and connecting ends of the coil to the electrical interconnections.
Olson, in a similar field of endeavor, teaches a medical device including electrodes and/or temperature sensors used to perform therapeutic and/or diagnostic functions in regard to the body [¶[0036]].  Olson teaches that the temperature sensor can be any type of temperature sensor, including thermistors, resistance temperature detectors, electrical thermometers, bimaterial thermometers, etc. [see ¶[0050], and that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [see ¶[0094]].  As broadly as claimed, a serpentine trace comprises a “coil” [NOTE:  this interpretation is consistent with Applicant’s specification which defines a “coil” as a spiral-shaped or serpentine-shaped trace - see Applicant’s published application (U.S. 2022/0087737) at e.g., ¶[0011] (“forming the coil includes printing a spiral-shaped trace or a serpentine-shaped trace”)].  
Accordingly, given that Salahieh explicitly teaches that the sensor (90) may comprise a resistance temperature detector [Salahieh, ¶[0114]], and that Olson teaches that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [Olson, ¶0094]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salahieh such that temperature sensor (90) comprises a resistance temperature detector comprised of a metallic trace printed in a serpentine geometry (a “coil”), since such a modification amounts merely to the substitution of one known resistance temperature detector shape/geometry for another, yielding predictable results (detecting temperature) to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As modified (such that RTD (90) of Salahieh comprises a coil), the method for producing a catheter would then include forming, on [the] second layer [(59)] of the flexible substrate [(89)], a coil, and connecting ends of the coil to the electrical interconnections, in the same manner that this step is taught for the sensors (90) of Salahieh as explained above in the body of the rejection.
26.	Regarding claim 13, the combination of Salahieh and Olson teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Salahieh further teaches wherein receiving the flexible substrate comprises receiving a printed circuit board (PCB) [flex circuit (89) - ¶[0077]], and wherein the electrical interconnections comprise electrical traces of the PCB [¶[0087]; see also ¶’s [0211]-[0212]].27.	Regarding claim 14, the combination of Salahieh and Olson teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Salahieh (as modified above) further teaches wherein forming the coil comprises printing a spiral-shaped trace or a serpentine-shaped trace [see rejection of claim 12 above wherein Salahieh has been modified such that temperature sensor (90) comprises a resistance temperature detector comprised of a metallic trace printed in a serpentine geometry (a “coil”) as taught by Olson at ¶[0094]].
28.	Regarding claim 15, the combination of Salahieh and Olson teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Salahieh further teaches wherein coupling the one or more electrical devices comprises coupling at least one of: 
(i) one or more electrodes [one or more electrodes (6) - ¶’s [0077]-[0079]; FIGS. 1A-1D; see also FIGS. 23A-23H], and 
(ii) one or more thermocouples [¶’s [0114]-[0116]].29.	Regarding claim 16, Salahieh teaches a catheter, comprising: 
an expandable balloon [expandable membrane/balloon (34) - ¶’s [0077]-[0079]; FIGS. 1A-1B; see also ¶’s [0118]-[0119], [0140]; FIGS. 23A-23H] defining a longitudinal axis [axis “A” depicted using the dashed lines in annotated FIGS. 18F-18G of Salahieh (below)] extending through the balloon [(34)], the balloon having a compound curved surface [as is known and appreciated by one of ordinary skill in that art, a compound curved surface is one that curves in at least two opposing directions such that it can’t be unfolded flat; Salahieh teaches many examples - see FIGS. 18F-18G below; see also FIGS. 18B, 20B, and ¶’s [0126], [0129], [0132]] of revolution about the longitudinal axis [A];

    PNG
    media_image1.png
    217
    526
    media_image1.png
    Greyscale

Annotated FIGS. 18F-18G of Salahieh
one or more electrodes [one or more electrodes (6) - ¶’s [0077]-[0079]; FIGS. 1A-1D; see also FIGS. 23A-23H], disposed on the compound curved surface [e.g., see electrodes (6) on FIG. 18F above] of the expandable balloon [(34)] and configured to be placed in contact with tissue of the organ [e.g., ¶[0118]], and to perform at least one of: 
(i) sensing one or more electrical signals from the tissue [e.g., ¶’s [0074], [0076], [0110], [0111], [0153]-[0155]], and 
(ii) applying one or more ablation pulses to the tissue [e.g., ¶’s  [0074, [0076], [0104], [0110], [0111], [0153]-[0155]]; and 
at least one [SENSOR] [one or more sensors (90) - ¶’s [0114]-[0116]] defining a [SENSOR] axis [axis “B” in annotated FIG. 18F above; note: Salahieh teaches that a sensor (90) can be co-located with an electrode (6) (see, e.g., ¶[0114]); the “shaded” electrode (6) in annotated FIG. 18F above has been selected as a representative electrode (6)/sensor (90) location] extending at an angle to the longitudinal axis of the balloon [axis B” extends at an angle to axis “A” as shown in FIG. 18F above], the at least one [SENSOR] [(90)] being disposed on the compound curved surface of the expandable balloon [clearly shown by the representative “shaded” electrode (6)/sensor (90) location in FIG. 18F above].
COIL
While Salahieh teaches that an example of sensor (90) may comprise a resistance temperature detector [see ¶[0114]], Salahieh does not explicitly teach the shape of the sensor.  As such, Salahieh fails to teach that the sensor comprises a “coil,” and therefore fails to teach the following emphasized limitations:  
at least one coil defining a coil axis extending at an angle to the longitudinal axis of the balloon, the at least one coil being disposed on the compound curved surface of the expandable balloon.	Olson, in a similar field of endeavor, teaches a medical device including electrodes and/or temperature sensors used to perform therapeutic and/or diagnostic functions in regard to the body [¶[0036]].  Olson teaches that the temperature sensor can be any type of temperature sensor, including thermistors, resistance temperature detectors, electrical thermometers, bimaterial thermometers, etc. [see ¶[0050], and that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [see ¶[0094]].  As broadly as claimed, a serpentine trace comprises a “coil” [NOTE:  this interpretation is consistent with Applicant’s specification which defines a “coil” as a spiral-shaped or serpentine-shaped trace - see Applicant’s published application (U.S. 2022/0087737) at e.g., ¶[0011] (“forming the coil includes printing a spiral-shaped trace or a serpentine-shaped trace”)].  
Accordingly, given that Salahieh explicitly teaches that the sensor (90) may comprise a resistance temperature detector [Salahieh, ¶[0114]], and that Olson teaches that resistance temperature detectors (RTDs) are typically comprised of a metallic trace printed in a serpentine geometry [Olson, ¶0094]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salahieh such that temperature sensor (90) comprises a resistance temperature detector comprised of a metallic trace printed in a serpentine geometry (a “coil”), since such a modification amounts merely to the substitution of one known resistance temperature detector shape/geometry for another, yielding predictable results (detecting temperature) to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
30.	Regarding claim 17, the combination of Salahieh and Olson teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
	As best understood [see rejection under § 112(b) above], Salahieh further teaches wherein the balloon [(34)] comprises a distal toroidal-like surface portion approximating a circular toroid [clearly shown in FIG. 18F above - see also ¶[0129]] and a proximal hemisphere-like surface portion approximating a truncated hemispherical surface [clearly shown in FIG. 18F above - see also ¶[0129]], the at least one coil [(90) as modified] being disposed on the compound curved surface of both the toroidal-like portion and hemisphere like portion of the balloon [FIG. 18F].31.	Regarding claim 18, the combination of Salahieh and Olson teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], Salahieh further teaches wherein the at least one coil [(90) as modified] is disposed on the compound curved surface of the balloon [(34)] that does not have an electrode [(6)] mounted thereon [see ¶[0114] (“mounted adjacent” (but not on)) ¶[0115] (“positioned near”); & ¶[0116] (“in between the electrodes”)].
32.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salahieh and Olson, as applied to claim 1 above, and further in view of Lepak.
33.	Regarding claim 2, the combination of Salahieh and Olson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Salahieh further teaches that the inflatable balloon (34) can be expanded to a range of diameters [see ¶[0133] (“The membrane 34 having an expandable structure as described above can be expanded to a variety of conformations, shapes and have a range of diameters over a relatively low range of pressures”)], Salahieh does not explicitly teach: 
wherein the inflatable balloon has [a] diameter smaller than 10 mm at an inflated position.
Examiner notes that one skilled in the art would readily appreciate that the diameter of the balloon, in an inflated position, would depend (and vary) based on the diameter of the cavity/space in which the inflatable balloon has been inserted (and inflated such that it contacts tissue).  Further, the claim does not require that the “inflated position” be a fully inflated position.
Nonetheless, Lepak, in a similar field of endeavor, teaches diagnostic and therapeutic medical devices and methods that include an elongate shaft, a balloon, a plurality of electrodes carried by the balloon, and electronics to electrically connect the electrodes to a proximal end of the shaft [Lepak, Abstract].  Lepak further teaches an embodiment wherein an expandable balloon may include any number of exemplary diameters when inflated [FIG. 51B] including diameters less than 10 mm [see ¶[0231] (“Exemplary diameters for compact balloon 5801 (and any compact balloons herein) can be in the range of 5 mm to 20 mm, such as 5 mm, 6 mm, 7 mm, 8 mm, 9 mm, 10 mm, 11 mm, 12 mm, 13 mm, 14 mm, 15 mm, 16 mm, 17 mm, 18 mm, 19 mm, and 20. In some embodiments the balloon has a diameter between 8 mm and 20 mm, or 8 mm and 18 mm, or 8 mm and 15 mm”)].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Salahieh and Olson such that the inflatable balloon has a diameter, at an inflated position, suitable for effective diagnostic and/or therapeutic treatment in whatever body cavity/lumen/etc. it is to be used, including any art-recognized diameters employed by similar devices, such as, e.g., a diameter smaller than 10 mm at an inflated position, as taught by Lepak, since such a modification amounts merely to the application of a known inflation diameter, recognized as part of the ordinary capabilities of one skilled in the art (as shown by Lepak), and of ordinary skill in the art would have been capable of applying such known inflation diameters to the known device of Salahieh/Olson, and the results (inflating the balloon to an appropriate diameter during use) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

34.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salahieh and Olson, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0344202 to Bar-Tal et al. (“Bar-Tal”).
35.	Regarding claim 3, the combination of Salahieh and Olson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Salahieh and Olson does not, however, teach:
wherein the coil [which claim 1 requires to be disposed on the surface of the balloon] comprises a magnetic sensor, which is configured to sense the magnetic field for sensing the position of the catheter in the organ.
Bar-Tal, in a similar field of endeavor, relates generally to catheter navigation, and particularly to methods and systems for locating the position and orientation of a catheter [¶[0001]].  Bar-Tal teaches a medical probe (12) having a balloon (34) fixed to its distal end (26) [¶’s [0046], [0056]; FIG. 1].  A plurality of splines (64), which may be formed from flexible printed circuits, may be affixed to the external surface of material (62) forming balloon (34) [¶’s [0057]-[0058]].  
Bar-Tal additionally teaches that the splines (64) may comprise other elements, and that the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields [hence, magnetic sensors] from radiators traversing the sensors [¶[0061]].  Such signals may be used to find the location, i.e. the position and orientation, of the sensors [¶[0061]].        
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Salahieh and Olson such that the coil comprises a magnetic sensor, which is configured to sense the magnetic field for sensing the position of the catheter in the organ, so as to provide the benefit/advantage of allowing the position of the device to be known as accurately as possible [Bar-Tal, ¶[0043]], which greatly improves the usefulness of the information obtained from the device [Bar-Tal, ¶[0003]].

36.	Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salahieh and Olson, as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2015/0216591 to Cao al. (“Cao”).
37.	Regarding claim 19, the combination of Salahieh and Olson teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], while Salahieh teaches that a sensor (90) may be placed adjacent to, or over, electrode (6) [see, e.g., ¶[0114]], the combination of Salahieh and Olson does not teach:
wherein the at least one coil [(90) as modified] is disposed between an electrode [(6)] and the compound curved surface of the balloon [(34)].
	Cao, in a similar field of endeavor, teaches a medical device for tissue ablation, including a catheter shaft (122), an expandable member (130) [a balloon] (which may be may be configured to shift between an unexpanded configuration and an expanded configuration) disposed on or coupled to the catheter shaft (122), and a plurality of elongate electrode assemblies arranged on the expandable member and constructed as a flexible circuit [Cao, Abstract, ¶’s [0034], [0036]].  Cao further teaches mounting a temperature sensor under an electrode [i.e., between the electrode and the balloon] [see ¶[0040]].  Cao teaches that one benefit/advantage of such a mounting configuration comprises reducing the flexible circuit profile and improving balloon foldability, which allows the balloon to pass through a smaller sheath or catheter [¶[0039]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Salahieh and Olson such that the at least one coil [(90) as modified] is disposed between an electrode [(6)] and the compound curved surface of the balloon [(34)], since such a modification would reduce the flexible circuit profile and improve balloon foldability, which would allow the balloon to pass through a smaller sheath or catheter, as explicitly taught by Cao  [Cao, ¶[0039]].  Still further, such a modification amounts merely to the application of a known temperature sensor mounting configuration, recognized as part of the ordinary capabilities of one skilled in the art (as shown by Cao), and of ordinary skill in the art would have been capable of applying such a known sensor mounting configuration to the known device of Salahieh/Olson, and the results would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
38.	Regarding claim 20, the combination of Salahieh, Olson, and Cao teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
	Cao further teaches wherein the electrode includes cut outs to allow the coil [(90) as modified] under the electrode to be exposed to the ambient environment [as clearly shown in FIG. 5, the sides of the temperature sensor (226) are left uncovered by electrode (210)].




Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794